Citation Nr: 1722108	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-35 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Massachusetts Office of Commissioner of Veterans


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky and St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the most probative evidence is against finding that the Veteran has a hearing loss that is etiologically related to service, and there is no evidence that a sensorineural hearing loss was compensably disabling within a year of his separation from active duty.

2. The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service.

3. There is no competent and credible evidence establishing that the Veteran currently has a diagnosis of otitis media.



CONCLUSIONS OF LAW

1. A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. Tinnitus was not incurred in or aggravated by service, and tinnitus may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3. Otitis media was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that he has bilateral hearing loss which was caused by noise exposure in service.  The record reveals that the appellant served as a light weapons infantryman while on active duty.

In a November 2011 statement, the Veteran indicated that he was frequently exposed to artillery sounds which were so loud that he could feel the vibrations on the ground.  The Veteran states that on one occasion while on active duty, he was transported to the hospital because he was not able to hear, and that it took an unspecified time before he was able to hear again.  He also states that his hearing never returned to normal after the incident.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Sensorineural hearing loss and tinnitus may be presumed to have been incurred inservice if the respective disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309.

Hearing Loss and tinnitus

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or in at least three of these frequencies is 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the Veteran's service treatment records reveals no complaints, findings, or diagnoses pertaining to a chronic hearing loss or tinnitus.  At his 1959 separation examination the claimant's ears were clinically evaluated as normal and he denied a history of ear trouble.  

At his separation examination the appellant noted a history of running ears.  In this regard the Veteran was treated for acute suppurative otitis media in December 1957, and at one time he reported trouble hearing in his right ear.  Thereafter, no other complaints regarding trouble hearing were ever reported in service.

The post service record shows that the Veteran meets the current disability requirement as a September 2012 VA examination shows a bilateral hearing loss of sufficient severity to warrant finding a hearing loss disability under 38 C.F.R. § 3.385.  The Board also accepts as credible the Veteran's lay statements regarding his exposure to acoustic trauma in service, as these statements are consistent with his military occupational specialty as a light weapons infantryman. Significantly, however, because finding a link between service and any current hearing loss and/or tinnitus requires resort to speculation entitlement to service connection is not in order for either disability.

In this regard, if the evidence presents a reasonable doubt, that doubt must be resolved in favor of the claimant.  Under 38 C.F.R. § 3.102 a reasonable doubt is defined as one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  The United States Court of Veterans Appeals has further held that:

Under 38 C.F.R. § 3.102, the "Board may not award benefits when the award would be based upon pure speculation." Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009). This Court has upheld the denial of benefits where the medical opinion was speculative as to causation. See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Bloom v. West, 12 Vet.App. 185, 187 (1999) (finding that "could" in medical opinion without additional support for conclusion is speculative); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (holding that medical opinion stating "veteran's death may or may not have been averted" is speculative) (emphasis in original). The Court must look to context to determine whether the language used is speculative.  [*12] Bloom, 12 Vet.App. at 187 (observing that "[w]hat is speculative in one context may be less so in another").

Breno v. Shinseki, 2012 U.S. App. Vet. Claims LEXIS 2184, *11-12, 2012 WL 5205661 (U.S. App. Vet. Cl. Oct. 23, 2012) 

In this case a VA audiologist opined in the July 2011 VA examination report that she could not resolve the Veteran's hearing loss without resort to mere speculation.  After reviewing the Veteran's claims file, service records, medical history and related literature, the examiner determined that it would be speculative to attribute a current hearing loss to any particular etiology.  The examiner did find that it was at least as likely as not that tinnitus was a symptom of the appellant's hearing loss, but again, no link could be made between any hearing loss and service without resorting to speculation.

Following a September 2012 VA examination report a different VA audiologist noted that the Veteran's inservice whispered voice test was not reliable evidence of normal hearing.  The examiner further noted, however, that there was no audiogram documented on his separation exam.  As a result, the audiologist determined that he could not resolve the issue of the etiology of the Veteran's hearing loss or tinnitus without resort to mere speculation.  Citing a September 2005 Institute of Medicine report on inservice noise exposure the audiologist noted that the Institute concluded that if documentation of a hearing loss or tinnitus at discharge is missing, it was "nearly impossible to determine whether hearing loss or tinnitus later in life was the result of noise exposure during prior military service, or whether the individual's hearing loss was acquired during military service."  Hence, the audiologist opined that it would be speculative to allocate a portion of the appellant's hearing loss and tinnitus to service to include due to inservice acoustic trauma.

Finally, the Veteran was afforded another VA examination in April 2016.  That examiner noted her review of the service treatment records, and prior compensation examinations.  The service treatment records were noted to show care for an episode of otitis media in December 1957 and January 1958.  The audiologist further noted the appellant's report of inservice noise exposure from Howitzers.  Following the examination and a review of the evidence the examiner opined, however, that it was less likely than not that the appellant's hearing loss and tinnitus were service related.  The audiologist found no evidence that the appellant had a hearing loss or ear disorder at the time of separation.  

The Board finds no medical opinion evidence that links either a hearing loss or tinnitus to service.

In this case, while the appellant was treated for acute otitis media inservice, he did not demonstrate either tinnitus, or a chronic hearing loss while on active duty.  Neither chronic sensorineural hearing loss nor tinnitus was compensably disabling within a year of the claimant's separation from service.  Finally, there is no competent evidence linking either a hearing loss or tinnitus to service.  Rather, the only medical opinions of record conclude that such a link would be speculative.  Therefore, the only evidence linking a hearing loss and tinnitus to service are the appellant's own lay assertions.  While the claimant is competent to report ringing in the ears and problems hearing, the Board finds that the medical opinions from three audiologists who are specifically trained to diagnose and treat these disorders are of far greater probative value that the appellant's lay opinion.  As such, the Board concludes that the preponderance of the evidence is against the claims.  As such, service connection for a hearing loss and tinnitus is denied. 

Otitis Media 

The Veteran's service treatment records show that he was treated for otitis media suppurative acute between December 1957 to January 1958 with antibiotics and ear drops.  Treatment records indicate that this infection resolved after one month, and there was no further documentation of otitis media following this episode.  The Veteran has not claimed that he currently suffers from otitis media, and there is no diagnosis of a current disability due to otitis media.  Indeed, in the July 2011 VA examination, the Veteran denied having an ear infection since service.  The examiner could not find objective evidence of otitis media during the VA examination at that time.

There is no evidence showing that the appellant has suffered from otitis media at any time since he filed his claim for service connection.  As such, the Board finds that the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  

The benefits sought on appeal are denied.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for otitis media is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


